Citation Nr: 0524597	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-18 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for psoriasis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Waco, Texas.  A hearing was held before the 
undersigned Veterans Law Judge in May 2005.

Service connection for recurrent major depression was denied 
by a January 2003 rating decision.  The veteran's notice of 
disagreement with this determination was received in March 
2003.  A statement of the case (SOC) was issued in June 2003 
and the veteran timely submitted his substantive appeal the 
following month.  Increased ratings for a left knee disorder 
and psoriasis were denied in a March 2004 rating decision.  
In October 2004, the veteran voiced disagreement with his 
disability ratings and a SOC was issued.  The veteran 
perfected his appeal the next month.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Competent, probative medical evidence does not medically 
attribute the veteran's current depression to his military 
service or any incident therein and the evidence does not 
reveal a combination of manifestations to identify chronic 
depression while in or as continuous since service.

3.  The veteran's service-connected left knee disability is 
manifested by complaints of pain and swelling but no evidence 
of moderate recurrent instability or subluxation and minimal 
limitation of function of the knee.

4.  The veteran's psoriasis does not cover 20 percent of his 
entire body or 20 percent of the exposed areas affected and 
does not require systemic therapy such as corticosteroids or 
other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  Major depression was not incurred in or aggravated by the 
veteran's period of military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for a left knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2004).

3.  The criteria for a disability rating in excess of 10 
percent for psoriasis are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 34.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7816 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The veteran contends that he is entitled to service 
connection for depression.  The determination of the merits 
of the claim must be made as to whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board notes that evidence supporting a claim or being in 
relative equipoise is more than evidence that merely suggests 
a possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
veteran to prevail.  Id. at 56.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran's service medical records contain an impression 
of an immature personality.  See January 1969 service medical 
record.  He was clinically evaluated as psychiatrically 
normal for separation from service.  See August 1969 
examination report.  In August 1969, he denied that he had or 
had had nervous trouble of any sort, depression, or excessive 
worry.  Post service records contain competent medical 
evidence that shows the veteran is currently diagnosed with 
major depression.  See private medical evidence.  The 
question to be answered is whether the currently diagnosed 
depression is medically attributable to an in-service injury 
or disease such that service connection is appropriate.

First, the Board notes that the evidence does not demonstrate 
that the veteran has the requisite medical training or 
expertise that would render his opinion competent in this 
matter.  As a layman, the veteran is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, 
while the veteran is competent to describe symptoms, he is 
not competent to render a medical opinion that indicates that 
he has an acquired psychiatric disorder that is a result of 
his military service or any incident therein.  Moreover, 
evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As 
such, the veteran's assertions that he has had depression 
since service notated by medical providers do not constitute 
competent medical evidence of such a determination.  See May 
2001 letter from private medical provider and July 2000 VA 
treatment record.

An April 2003 letter shows a treating physician indicated 
that the veteran's depressive symptoms were not just related 
to an immature personality disorder, and that current 
depression could be a response to problems he had during 
service.  An August 2003 letter from the veteran's treating 
physician reveals that the veteran had been the physician's 
patient since 1986 and that the veteran had been diagnosed 
with depression that could very well have been his problem in 
service.  The private physician indicated that while it was 
highly probable that the veteran had anxiety and depression 
while in service, he could not be certain of the veteran's 
in-service diagnosis.  

Although these comments are generally favorable to the 
veteran's claim, the rationale is simply that since the 
veteran had depression since 1986 it was probable that the 
veteran had depression while in service.  However, the 
private physician did not provide a medical rationale for how 
having depression in 1986 made it highly probable that the 
veteran had depression many years earlier in 1970.  The 
private physician also relied solely upon the history given 
by the veteran and did not review the veteran's service 
medical records which show that in 1970 the veteran denied 
depression and excessive worry.  The lack of review of the 
veteran's service records and a lack of reference to 
intervening medical evidence lessens the probative value of 
the private physician's opinion.  See Elkins v. Brown, 5 Vet. 
App. 474 (1993) and Black v. Brown, 5 Vet. App. 177 (1993).

In contrast to the veteran's treating physician, a VA 
examiner evaluated the veteran and opined, after reviewing 
the evidence of record to include the veteran's service 
medical records, that the veteran's depression and anxiety 
could not be associated with the veteran's in-service 
diagnosis.  See September 2003 VA examination report.  
Instead, the VA examiner indicated that the veteran's 
depressive episodes were usually situational related.  As the 
probative and competent medical evidence of record does not 
reveal that depression is the related to the veteran's 
military service or any incident therein, the Board concludes 
that service connection is not warranted.

In statements in support of this claim, the veteran has 
argued that he was misdiagnosed while in service with an 
immature personality.  However, post-service competent 
medical evidence also refers to an immature personality 
record.  See June 1985 private medical record.  Moreover, 
while the veteran currently asserts that he had depressive 
symptoms while in service, his service medical records reveal 
that he denied these symptoms while in service.  See August 
1969 examination report.  There is nothing in the record that 
shows the veteran's current statements should be afforded 
more probative value than his contemporaneous statement in 
service.  See Caluza v. Brown, 7 Vet. App. 798 (1995).  As 
previously indicated, in order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (2004).    As there is no probative evidence of 
depressive symptoms while in service, the evidence does not 
reveal a combination of manifestations to identify chronic 
depression while in service.

The veteran's son testified to his father's long history of 
moodiness.  See May 2004 hearing transcript.  His ex-wife 
indicated that the veteran came out of the service a totally 
different person and thereafter he had problems with his 
nerves.  See March 2003 letter.  Private medical evidence 
shows the veteran had a long history of job-related stress 
prior to his hospitalization for depression after his wife 
left him in 1997.  See May 1984, April 1989, May 1989 private 
medical records.  The veteran's treating physician also 
indicated that the veteran had been followed by a different 
medical provider off and on since 1972.  However, this 
evidence shows treatment for job-related stress beginning in 
1984, not 1972.  Regardless, the evidence does not reveal a 
combination of manifestations sufficient to identify chronic 
depression since the veteran's discharge from service.  While 
the veteran's son and former spouse have referred to 
different symptoms the veteran has had over the years, 
neither the son or ex-wife are competent as lay people to 
attribute these symptoms to a clinical disease entity or 
psychiatric diagnosis.  Therefore, the Board must conclude 
that the evidence of record does not reveal manifestations of 
chronic depression since the veteran's discharge from active 
duty in February 1970.  

In short, the weight of the evidence is against the veteran's 
claim of entitlement to service connection for depression and 
this appeal is denied.  See Ortiz v. Principi, 274 F. 3d 
1361, 1365 (Fed. Cir. 2001) (The benefit-of-doubt rule does 
not apply when the preponderance of the evidence is against 
the claim).  

Increased Rating Claims

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

Regarding musculoskeletal disabilities, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2004).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. 
App. 202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (Dec. 12, 1997).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The Board decisions must be based on the entire record, with 
consideration of all the evidence.  38 U.S.C.A. § 7104 (West 
2002).  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Left Knee

The veteran was originally granted service connection for a 
left knee disorder characterized as " history of injury to 
the left knee with pain on flexion."  He was assigned a 10 
percent disability rating under Diagnostic Code 5257.  This 
provides for a 10 percent rating with slight recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is assigned for recurrent subluxation or lateral 
instability of the knee that is moderate, and a maximum 30 
percent rating is warranted when such impairment is severe.  
38 C.F.R. § 4.71, Diagnostic Code 5257.    

Here, the evidence does not reveal a disability picture that 
approximates moderate recurrent subluxation or lateral 
instability.  The veteran has testified that his knee gives 
away sometimes, results in constant pain, and 
swells/burns/aches upon extend use.  See May 2004 hearing 
transcript.  He also testified that he had to elevate his leg 
for 30 minutes two to threes times a week and that he used a 
topical agent and aspirin for pain.  See also February 2003 
VA treatment record.  The objective medical evidence of 
record, however, indicates the veteran had normal stability 
of the left knee with negative McMurrey, Lachman, and drawer 
sign tests.  See February 2004 VA examination report.  The 
report shows that the veteran also had no weakness, 
tenderness, redness, abnormal movement, effusion, or guarding 
of movement upon examination.  Private medical evidence shows 
that while the veteran complained of persistent pain, he had 
no muscle wasting and he was neurologically "okay."  See 
April 2004 private treatment record.  While there is evidence 
of occasional complaints of giving away of the left knee, 
swelling, and aching with pain, the overall disability 
picture is not reflective of symptoms that approximate 
moderate recurrent subluxation or instability such that a 
higher disability rating is warranted under Diagnostic Code 
5257.  

Nor is a separate disability rating warranted in the instant 
case for the veteran's left knee disability under any other 
Diagnostic Code.  If a knee disorder is evaluated under a 
diagnostic code not predicated on limitation of motion, a 
separate rating may be justified for additional disability, 
such as arthritis.  See VAOPGCPREC 23-97.  Here, there is no 
radiographic evidence of degenerative arthritis.  Previous 
radiologic evidence was negative of such findings and the 
veteran failed to report to the radiology department for his 
scheduled X-rays in February 2004.  See VA examination 
report.  Regardless, the objective evidence of record shows 
that the veteran has full range of motion with no additional 
limitation of function during flare-ups.  As such, separate 
ratings for either or both limitation of flexion or 
limitation of extension are not implicated by the evidence of 
record.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2004); see also VAOPGCPREC 9-04 (Sept. 17, 2004).  Based on 
his full range of motion with no additional limitation of 
function during flare-ups, neither does the veteran's left 
knee disability picture approximate flexion limited to 30 
degrees or extension limited to 15 degrees.  Accordingly, a 
higher rating is not warranted based on limitation of motion.  
Id.

The Board has also considered whether the veteran is entitled 
to a higher disability rating under additional alternative 
diagnostic codes available to evaluate knee disabilities.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2004); 
but see 38 C.F.R. § 4.14 (2004).  The evidence of record, 
however, does not reflect the veteran has ankylosis of his 
left knee or impairment of the tibia and fibula resulting in 
nonunion with loose motion such that application of 
Diagnostic Code 5256 or 5262, respectively, would be proper.

In short, the weight of the evidence is against a higher 
disability rating for the veteran's left knee based on 
limitation of function or instability.  As neither separate 
nor higher disability ratings are warranted under alternative 
diagnostic codes, the Board must conclude that the weight of 
the evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for his left knee disability.  
The Board notes that when the preponderance of the evidence 
is against a claim, the doctrine of reasonable doubt is not 
for application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected left knee disability limits his 
efficiency in certain tasks.  In fact, the veteran has 
testified to having to elevate his knee two to three times a 
week.  However, the evidence of record is not indicative of 
an exceptional or unusual disability picture and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).

Psoriasis

The veteran is currently evaluated as 10 percent disabled for 
his service-connected psoriasis.  A higher 30 percent 
disability evaluation is assigned for psoriasis over 20 to 40 
percent of the body or 20 to 40 percent of the affected 
exposed areas, or systemic therapy, such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly during the 
past year.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2004).  
For the maximum 60 percent disability evaluation, there must 
be psoriasis over more than 40 percent of the entire body or 
more than 40 percent of the exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs for the past 
12 month period.  Id.  

While the veteran refers to constant psoriasis breakouts on 
his hands, elbows and knees for which he had to compensate by 
wearing long sleeved clothing, the objective evidence of 
record fails to shows that the small plaques of redness and 
silver scaling over his knuckles of the index and little 
fingers, each elbow and right patella tendon area covers 20 
percent of his body or even 20 percent of the affected 
exposed areas.   See February 2004 VA examination report and 
attached colored photographs; see also March 2001 private 
assessment update.  Furthermore, while the veteran highlights 
his use of medication for his skin disability on a daily 
basis, he indicates his treatment is in the form of 
creams/lotions.  See May 2004 hearing transcript.  His VA 
treatment records reveal both vitamin and steroid creams 
being prescribed while private medical evidence shows a 
synthetic vitamin for topical dermatological use being 
prescribed.  See, e.g., February 2003 VA treatment record and 
April 2004 private treatment records.  The creams the veteran 
uses on a daily basis are not systemic therapy and as such 
are not the corticosteroids or other immunosuppressive drugs 
contemplated schedular criteria.  See Dorland's Illustrated 
Medical Dictionary 1781 (29th ed. 2000).  

The Board notes that the evidence does not reveal symptoms 
such as psoriasis of the head, face or neck, psoriasis that 
causes limitation of motion, or psoriasis associated with 
underlying soft tissue damage analogous to a deep scar.  See 
February 2004 VA examination report with photographs.  As 
such, a disability rating in excess of 10 percent is not 
warranted under alternative diagnostic codes used to evaluate 
skin disabilities.  See 38 C.F.R. §  4.118, Diagnostic Code 
7816, Note and Diagnostic Codes 7800 and 7801 (2004).
 
In short, the weight of the evidence is against a disability 
rating in excess of 10 percent disabling for the veteran's 
service-connected psoriasis.  The Board notes that when the 
preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  
Furthermore, the Board has no reason to doubt that the 
veteran's service-connected skin disability limits his 
efficiency in certain tasks and he has testified to wearing 
long sleeves to alleviate embarrassment his condition may 
cause him.  However, the evidence of record is not indicative 
of an exceptional or unusual disability picture and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
November 2001 prior to initial adjudication of his service 
connection claim and by letter sent in January 2004 prior to 
initial adjudication of his increased rating claim.  The 
November 2001 letter notified the veteran of elements (1), 
(2) and (3), see above, with respect to his service 
connection claim and requested he send the evidence needed as 
soon as possible as well as informed that he could send 
information regarding the needed evidence or the evidence 
itself.  Thus, the November 2001 letter may be understood as 
essentially communicating to the veteran the request that he 
submit any relevant evidence in his possession, consistent 
with element (4).

The January 2004 letter, notified the veteran of elements 
(1), (2) and (3), see above, with respect to increased rating 
claim, and also requested that he send the evidence needed to 
substantiate his claim and thus may considered to have been 
requested to submit any relevant evidence in his possession, 
consistent with element (4).  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of any of his claims.  
Therefore, the Board considers the notice requirements of the 
VCAA met.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded VA examinations for 
his service connection and increased rating claims and the 
resulting reports have been obtained.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  His service medical records, VA 
medical records, and private medical evidence have been 
associated with the veteran's claims file.  He was afforded 
the opportunity to provide testimony in the matter and a 
transcript is of record.  As the veteran has not identified 
or properly authorized the request of any other evidence, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 



ORDER

Service connection for major depression is denied.

An increased rating for a left knee disability is denied.

An increased rating for psoriasis is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


